          Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 1 of 6




 1                                                                   Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9
     NICLAS FOSTER, as Personal
10   Representative of the Estate of MEIKE           No. 2:17-cv-01727-JCC
     FOSTER,
11
                                                     DECLARATION OF
12                                    Plaintiff,     THOMAS J. BREEN IN SUPPORT OF
                                                     PLAINTIFF’S OPPOSITION TO
13                                                   DEFENDANT HONDA’S MOTION TO
            v.                                       EXCLUDE LATE DISCLOSED
14                                                   SUPPLEMENTAL
     AMERICAN HONDA MOTOR                            REPORT/OPINIONS OF PLAINTIFF’S
15   COMPANY, INC., a foreign corporation;           RODENT EXPERT
     HONDA MOTOR COMPANY, LTD., a
16   foreign corporation; HONDA NORTH
     AMERICA, INC., a foreign corporation;
17   HONDA OF CANADA
     MANUFACTURING d/b/a HONDA OF
18   CANADA, INC., a foreign corporation;
19   HONDA R&D AMERICAS, INC., a
     foreign corporation,
20
                                    Defendants.
21

22

23
            I, Thomas J. Breen, am one of the attorneys representing plaintiff in this matter. I
24
     make this declaration based upon personal knowledge.
25
26

     DECLARATION OF THOMAS J. BREEN - 1                 SCHROETER, GOLDMARK & BENDER
                                                            810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                              Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 2 of 6




 1
     1. I represent the estate of Meike Foster, who burned to death in the front seat of her nearly
 2
     new 2014 Honda CR-V on November 26, 2014. Plaintiff’s theory of the case, based in part
 3
     on documents produced over the course of the case by Honda, is that organic material
 4
     brought into the engine compartment, probably by rodents, was dried by hot exhaust
 5
     components and eventually ignited.
 6

 7   2. A number of documents produced by Honda relating to other incidents of fire in 2012-

 8   2014 Honda CR-Vs document the presence of rodent nesting material and point to these

 9   materials as the cause of the fires. These reports were the subject of Plaintiff’s F.R.C.P.

10   30(b)(6) deposition of Honda and were cited in Mark Arndt’s report.

11
     3. In this case, Honda’s experts are of the opinion that the fire was caused by ignition of
12
     external debris.
13

14   4. The frequency of the calls about fires in Hondas resulted in Honda designating one call

15   center representative to field all customer inquiries about their Honda catching on fire. I took

16   the deposition of Honda’s representative, Walter Menjivar, who was employed by Honda to

17   respond to customer complaints and claims relating to fires and who described Honda’s

18   procedures. True and correct excerpts from his testimony are attached as Exhibit 1.

19
     5. To help the jury understand how and why rodents are attracted to the CR-V, we retained
20
     Purdue University Research Professor and Rodentologist, Dr. Grzegorz Buczkowski of
21
     Indiana. He provided his expert report on January 14, 2019. His report relied on his
22
     examination of an exemplar Honda CR-V; expert Mark Arndt’s report (with Google Earth
23
     images of the site and numerous references to similar fires); photos of an exemplar vehicle;
24
     and technical specifications of the Honda CR-V. See Dkt. #43-1, pp. 2 – 8. According to Dr.
25
     Buczkowski, the engine compartment design for the 2012-2014 Honda CR-Vs provides a
26
     perfect habitat for rodent nesting.

     DECLARATION OF THOMAS J. BREEN - 2                    SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                                Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 3 of 6




 1
     6. On February 4, 2019, the parties conducted a mutual inspection of the subject Honda. A
 2
     number of unburned evergreen needles were found under the ashes but on top of an unburned
 3
     portion of the engine compartment splash shield. In February 2019, just after the inspection,
 4
     Honda moved to exclude Dr. Buczkowski and asked for the trial to be continued a few
 5
     months so Honda “can depose Dr. Buckzkowski (in Indiana) and, more importantly, research
 6
     and retain their own rodent expert. Dkt. #28., p. 2, at 18-20. On March 14, 2019, the Court
 7
     denied Honda’s request to strike Dr. Buckzkowski, finding there was ample time for Honda
 8
     to address his opinion. Separately the Court vacated the April 22, 2019 trial date. Dkt. #34,
 9
     p. 5 at 14.
10

11   7. The parties struggled to find a new trial date that worked for both sides. Ultimately

12   Plaintiffs agreed to a November 3, 2019, but this created a complication for Plaintiff – Dr.

13   Buczkowski was completely unavailable during that time frame (he’ll be out at sea for

14   several weeks). To ensure a trial date could get set in 2019, Plaintiff elected to instead

15   perpetuate his testimony for trial.

16
     8. The Court’s order gave Honda until 60 days before trial to depose Dr. Buczkowski and 45
17
     days before trial to disclose a rebuttal expert. Dkt. #34. Meanwhile, Honda is also preparing
18
     its rebuttal to Dr. Buczkowski: Honda recently identified Greg Manley as a fact witness to
19
     testify about rodent activity at the Meridian Country Club, and on September 3, 2019, some
20
     seven months after asking for time to retain a rodentologist, Honda stated that it has retained
21
     a rodentologist to rebut Dr. Buczkowski’s testimony. Attached as Exhibit 2 is a true and
22
     correct copy of Honda’s e-mail.
23

24   9. When Plaintiff’s proposed June 27, 2019, to perpetuate Dr. Buczkowski, and paid for him

25   to come to Seattle, Honda elected to take Dr. Buczkowski’s deposition that same day.

26

     DECLARATION OF THOMAS J. BREEN - 3                   SCHROETER, GOLDMARK & BENDER
                                                              810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                                Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 4 of 6




 1
     10. This case is Dr. Buczkowski’s first time participating in litigation and his deposition
 2
     testimony was his first ever testimony. To prepare for his testimony Dr. Buczkowski asked to
 3
     see the site of the fire and the subject Honda CR-V in person. (He had already seen photos of
 4
     them). He also asked to see Honda’s fire reports which were mentioned by Mark Arndt and
 5
     in which Honda personnel identified the same location Dr. Buczkowski had pointed out is an
 6
     ideal location for rodent nesting as the location where rodent debris caused Honda CR-Vs to
 7
     ignite. Dr. Buczkowski also looked photographs of the needles the parties unearthed during
 8
     the joint inspection after his report.
 9

10   11. To prepare for his deposition, Dr. Buczkowski put down notes about his opinions.

11   Everything in those notes is consistent with Dr. Buczkowski’s opinions. To the extent they

12   reference information Dr. Buczkowski learned after his report but that confirms and supports

13   his opinion, that information is old news to Honda, who has visited the scene, was at the

14   inspection, and actually produced the documents Dr. Buczkowsi reviewed. The notes were

15   produced to Honda at his deposition subject to a subpoena, and Honda had two opportunities

16   to question him about those notes under oath.

17
     12. At Dr. Buczkowski’s deposition Honda claimed it was prejudiced but did not explain
18
     what the prejudice was or how additional time to prepare would make a difference. (Again
19
     nothing Dr. Buczkowski referenced in his notes was new information for Honda). Plaintiff
20
     told Honda the appropriate remedy is to continue its examination of Dr. Buczkowski. The
21
     entire transcript of Dr. Buczkowski’s discovery deposition is attached at Exhibit 3. The
22
     transcript of his perpetuation deposition is attached as Exhibit 4. The transcripts have been
23
     highlighted for ease of the Court.
24

25
26

     DECLARATION OF THOMAS J. BREEN - 4                  SCHROETER, GOLDMARK & BENDER
                                                            810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                              Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 5 of 6




 1
     13. After hearing Dr. Buczkowski’s testimony, Honda did not elect to adjourn or continue the
 2
     deposition, but instead elected to proceed with questions. Honda then waited two months to
 3
     file the subject motion.
 4

 5   14. This delay by Honda ensures the window the Court gave to Honda to prepare to depose

 6   Dr. Buczkowski is narrowing.

 7
     15. If necessary, Dr. Buczkowski is available for further examination by Honda (including
 8
     re-opening the cross examination of his perpetuation deposition) until early October.
 9

10   16. Though Honda complains about “late” disclosure, Honda’s own expert, Mr. Scheibe,

11   produced new videos on August 19, 2019. Also, Honda waited until after the close of

12   discovery and after Plaintiff’s CR30(b)(6) deposition on other incidents to produce reports of

13   dozens of fires that occurred during the last couple of years. Documents relating to those

14   reports continued to trickle in last month.

15
            I declare under penalty of perjury under the laws of the State of Washington and the
16
     United States of America that the foregoing statements are true and correct.
17

18
            DATED this 3rd day of September, at Seattle, Washington, 2019.
19
                                                   By: s/Thomas J. Breen
20                                                 THOMAS J. BREEN, WSBA #34574
                                                   Counsel for Plaintiff
21                                                 SCHROETER, GOLDMARK & BENDER
                                                   810 Third Avenue, Suite 500
22
                                                   Seattle, WA 98104
23                                                 Phone: (206) 622-8000
                                                   Fax: (206) 682-2305
24                                                 E-mail: breen@sgb-law.com
25
26

     DECLARATION OF THOMAS J. BREEN - 5                   SCHROETER, GOLDMARK & BENDER
                                                             810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                               Phone (206) 622-8000 ● Fax (206) 682-2305
           Case 2:17-cv-01727-JCC Document 46 Filed 09/03/19 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2           I hereby certify that on September 3, 2019, I electronically filed the foregoing with the Clerk
     of the Court using the CM/ECF system which will send notification of such filing to the following:
 3
     David J. Russell
 4
     KELLER ROHRBACK, LLP
 5   1201 3rd Ave., Suite 3200
     Seattle, WA 98101
 6   Phone: 206-623-1900
     Fax: 206-623-3384
 7   drussell@kellerrohrback.com
 8
 9

10                                                    By: s/Thomas J. Breen
                                                      THOMAS J. BREEN, WSBA #34574
11                                                    Counsel for Plaintiff
                                                      SCHROETER, GOLDMARK & BENDER
12
                                                      810 Third Avenue, Suite 500
13                                                    Seattle, WA 98104
                                                      Phone: (206) 622-8000
14                                                    Fax: (206) 682-2305
                                                      E-mail: breen@sgb-law.com
15

16

17

18

19

20

21

22

23

24

25
26

     DECLARATION OF THOMAS J. BREEN - 6                       SCHROETER, GOLDMARK & BENDER
                                                                  810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     (Case No. 2:17-cv-01727-JCC)                                    Phone (206) 622-8000 ● Fax (206) 682-2305
